Appellant was convicted of unlawfully carrying a pistol on and about his person, and fined $25; hence this appeal. The judgment in this case fails to show that the defendant entered a *Page 90 
plea. There is nothing in the record to show that the defendant pleaded to the indictment at all, except the recitation in the charge of the court that he had entered a plea of not guilty. Article 553, Code Crim. Proc., 1895, provides: "If the defendant answer that he is not guilty, the same shall be entered upon the minutes of the court. If he refuse to answer, the plea of not guilty shall also be entered." Article 640 provides: "In all cases less than capital, the defendant is required when his case is called for trial, before it proceed further, to plead by himself or his counsel whether he is guilty or not." Article 831 shows the formalities required in the judgment. This is applicable to a felony judgment. In Want v. State, 14 Tex.Crim. App., 24, it was held that the requisites prescribed for judgments in misdemeanor cases shall be the same provided in felony cases, except the tenth clause of Article 831. The third clause of said article requires the plea of the defendant to be shown in the judgment. It has been held, in a number of cases before this court, that the record of the judgment must show said plea. See, Huff v. State, 25 S.W. Rep., 772; Tamplin v. State, 32 S.W. Rep., 542. Because the judgment does not contain the plea of the defendant in this case, the judgment of the lower court is reversed, and the cause remanded.
Reversed and Remanded.